Citation Nr: 0616465	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  00-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
encephalopathy with depressive symptoms, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
post-traumatic encephalopathy.  

In a November 2002 decision, the Board denied entitlement to 
a disability evaluation in excess of 30 percent for the 
service-connected post-traumatic encephalopathy.  The veteran 
filed a timely appeal of the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2003, the parties to the appeal filed a Joint Motion 
For Remand.  In a September 2003 Order, the Court granted the 
parties motion and vacated and remanded the matter to the 
Board for further action.  

In July 2004, the Board, consistent with the Order of the 
Court, remanded this matter for further development and 
adjudication.  This having been completed, the matter is 
again before the Board.  

In March 2005, the RO granted entitlement to service 
connection for depressive symptoms and included this 
condition in the evaluation of the veteran's post-traumatic 
encephalopathy.  The evaluation was continued as 30 percent 
disabling.  


FINDINGS OF FACT

The veteran's post-traumatic encephalopathy with depressive 
symptoms is manifested by subjective complaints of headaches, 
dizziness and memory loss; there is no diagnosis of multi-
infarct dementia associated with brain trauma


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic encephalopathy with depressive symptoms have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a; Diagnostic Codes 
8045, 9304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in September 2004, provided 
the veteran with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of entitlement to an increased 
evaluation for his service-connected post-traumatic 
encephalopathy with depressive symptoms, as well as the types 
of evidence VA would assist him in obtaining.  The veteran 
was also informed that this evidence could consist of medical 
treatment records indicating that his post-traumatic 
encephalopathy had gotten worse.  He was also advised that, 
if the veteran had any evidence in his possession that 
pertains to his claim that he should sent it to VA.  

In addition, the veteran and his representative were provided 
with a copy of the June 1999 rating decision, the August 1999 
Statement of the Case, and the November 2004, and March and 
June 2005 Supplemental Statements of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, as 
well as the RO's VCAA and development letters, the veteran 
was also specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's increased 
rating claim only after the initial unfavorable decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the November 2004, and March and 
June 2005 Supplemental Statements of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 2006).  The reasoning of the Court's 
decision also applies to claims for increased rating.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.    

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, extensive post-service medical 
records, numerous VA examinations in connection with his 
condition, the most recent of which were dated in April 2005, 
and statements submitted by the veteran and his 
representative in support of his claim.  In addition, this 
matter has been previously remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic encephalopathy with depressive symptoms.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, where a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Ratings Schedule, the diagnosed condition will be 
evaluated by analogy to closely-related diseases or injuries 
in which not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20
 
Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's post-traumatic encephalopathy 
with depressive symptoms is rated under Diagnostic Code 8045-
9304.  Under the criteria contained in the Rating Schedule, 
brain disease due to trauma with purely subjective 
complaints, such as headache, dizziness, and insomnia are 
rated as no more than 10 percent disabling under Diagnostic 
Code 9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.   

In this case, the medical evidence shows that the veteran's 
condition is manifested by headaches, dizziness, memory loss, 
and depression.  These symptoms have remained remarkably 
consistent over the 22 plus years since the veteran's 1983 
closed head injury from a motorcycle accident.  In addition, 
the VA examinations dated in April 2005, afforded the veteran 
in connection with his claim, as well as other medical 
evidence contained in the veteran's file, specifically tie 
the veteran's current symptoms to his 1983 traumatic brain 
injury.  In this regard, the Board also notes that the 
veteran was granted service connection for his depressive 
symptoms in March 2005, and this condition was included in 
the veteran's current evaluation for post-traumatic 
encephalopathy.  The Board also notes that, after extensive 
review of the veteran's numerous medical records, the veteran 
does not carry a diagnosis of multi-infarct dementia 
associated with brain trauma.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent for his post-traumatic 
encephalopathy with depressive symptoms has not been shown.  
In this case, the veteran is receiving a 30 percent 
evaluation for his service-connected post-traumatic 
encephalopathy, more than the maximum 10 percent evaluation 
available under Diagnostic Code 8045.  Without a diagnosis of 
diagnosis of multi-infarct dementia associated with brain 
trauma, an evaluation in excess of 10 percent is not 
authorized by the regulations.  

In this regard, the Board notes that the veteran received his 
30 percent evaluation for his condition in a rating decision 
dated in December 1986.  At that time, an evaluation in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 was not assignable in the absence of a 
diagnosis of non-psychotic organic brain syndrome associated 
with brain trauma.  After a review of the record, the veteran 
does not appear to have been diagnosed with this specific 
condition either.  The Board therefore finds that there is no 
reasonable basis for the RO to have granted a 30 percent 
evaluation for the veteran's condition in December 1986.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (1986).  However, 
the Board does not in  this decision attempt to discuss the 
propriety of the December 1986 rating decision, nor does the 
Board request that this same rating decision be revised or 
amended by the RO.  By this decision, the Board is only 
required to decide the question of whether an evaluation in 
excess of 30 percent is warranted for the veteran's post-
traumatic encephalopathy with depressive symptoms.  And on 
that question, the Board finds that an evaluation in excess 
of 30 percent disabling for the veteran's condition is not 
warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's distinct 
manifestations of his post-traumatic encephalopathy, i.e., 
his headaches, dizziness, and memory loss, result in so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluations on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is no indication that 
the veteran's disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Further, the disability has not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic encephalopathy with depressive symptoms is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


